 1   XAVIER BECERRA, SBN 118517                                      Carter C. White, SBN 164149
     Attorney General of California                                  U.C. Davis Civil Rights Clinic
 2   PETER A. MESHOT, SBN 117061                                       One Shields Avenue, Bldg. TB-30
     Supervising Deputy Attorney General                               Davis, CA 95616-8821
 3   DIANA ESQUIVEL, SBN 202954                                        Telephone: (530) 752-6942
     Deputy Attorney General                                           Facsimile: (530) 752-5788
 4    1300 I Street, Suite 125                                         ccwhite@ucdavis.edu
      P.O. Box 944255                                                Attorneys for Plaintiffs Linnie Staggs,
 5    Sacramento, CA 94244-2550                                      as Administrator of the Estate of
      Telephone: (916) 210-7320                                      Robert E. Staggs, and Melissa Staggs
 6    Facsimile: (916) 322-8288
      E-mail: Diana.Esquivel@doj.ca.gov
 7   Attorneys for Defendants Allen, Bangi, Krpan, and               Daniela P. Stoutenburg, SBN 183785
     St. Clair                                                       Carolyn L. Northrop, SBN 237989
 8                                                                   DUMMIT, BUCKHOLZ & TRAPP
                                                                     Attorneys At Law
 9   Michael R. Mordaunt, SBN 66911                                   1661 Garden Highway
     Stephanie L. Roundy, SBN 211871                                  Sacramento, CA 95833
10   RIGGIO MORDAUNT & KELLY                                          Telephone: (916) 929-9600
     A Professional Law Corporation                                   Facsimile: (916) 927-5369
11     2509 West March Lane, Suite 200                                Email: carolyn.northrop@dbt.law
       Stockton, CA 95207                                            Attorneys for Defendant Doctors
12     Telephone: (209) 473-8732                                     Hospital of Manteca, Inc.
       mmordaunt@riggiolaw.com
13   Attorney for Defendant Mario Sattah, M.D.

14                              IN THE UNITED STATES DISTRICT COURT

15                           FOR THE EASTERN DISTRICT OF CALIFORNIA

16                                         SACRAMENTO DIVISION

17

18   LINNIE STAGGS, as Administrator of the                   No. 2:11-cv-00414 MCE-KJN
     ESTATE OF ROBERT E. STAGGS,
19   deceased, and MELISSA STAGGS,                        STIPULATED REQUEST FOR 60-DAY
                                                          EXTENSION TO DISCLOSE
20                                            Plaintiffs, REBUTTAL EXPERT WITNESS AND
                                                          ORDER
21                   v.
                                                              Trial Date:   None
22                                                            Action Filed: June 9, 2011
     DOCTOR'S HOSPITAL OF MANTECA,
23   INC., et al.,
24                                          Defendants.
25

26         Under Federal Rule of Civil Procedure 6(d)(a) and Local Rules 143 and 144, the parties, by
27   and through their attorneys of record, stipulate to and request a sixty-day extension of the March
28
                                                          1
     Stipulated Request for 60-Day Extension re Rebuttal Expert Witness (2:11-cv-0414 MCE-KJN)
 1   27, 2020 deadline for Defendants to disclose their rebuttal expert witness(es) primarily due to the

 2   effects of the coronavirus (COVID-19) outbreak.

 3         The Court previously extended the deadline for Defendants to disclose rebuttal expert

 4   witnesses by thirty-days. (ECF Nos. 284, 285.) Since the last extension, defense counsel, Diana

 5   Esquivel, had been pursuing some promising leads to locate the needed expert given that

 6   compassionate releases are a specialized niche with the California Department of Corrections and

 7   Rehabilitation (CDCR). However, given the events of the past three weeks involving the

 8   COVID-19 pandemic, proclamations of a state emergency from state and local officials for

 9   residents to shelter-in, and implemented telework schedules for many public agencies, including

10   CDCR, Defendants have not been able to retain a rebuttal expert witness and will not be able to

11   do so by the current deadline. The parties therefore agree to an additional sixty-day extension, up

12   to and including May 29, 2020, for Defendants to disclose their rebuttal expert witness(es). The

13   parties further agree to and request that the Court continue the April 9, 2020 deadline to file the

14   Joint Statement concerning expert-related motions to June 9, 2020.

15         IT IS SO STIPULATED.

16
      Dated: March 26, 2020                                Respectfully submitted,
17
                                                           OFFICE OF THE ATTORNEY GENERAL
18

19                                                         /s/ Diana Esquivel
                                                           DIANA ESQUIVEL
20                                                         Deputy Attorney General
                                                           Attorneys for Defendants Allen, Bangi, Krpan,
21                                                         and St. Clair
22    Dated: March 25, 2020                                UC DAVIS CIVIL RIGHTS CLINIC
23
                                                           /s/ Carter White (authorized 3/25/2020)
24                                                         CARTER C. WHITE
                                                           Attorneys for Plaintiffs Linnie and Melissa
25                                                         Staggs
26
27

28
                                                          2
     Stipulated Request for 60-Day Extension re Rebuttal Expert Witness (2:11-cv-0414 MCE-KJN)
 1   Dated: March 25, 2020                              DUMMIT, BUCKHOLZ & TRAPP

 2                                                      /s/ Carolyn L. Northrop (authorized 3/25/20)
 3                                                      CAROLYN L. NORTHROP
                                                        Attorneys for Defendants Doctors Hospital of
 4                                                      Manteca, Inc.

 5
     Dated: March 25, 2020                              RIGGIO, MORDAUNT & KELLY
 6
                                                        /s/ Stephanie L. Roundy (authorized 3/25/20)
 7
                                                        MICHAEL R. MORDAUNT
 8                                                      STEPHANIE L. ROUNDY
                                                        Attorneys for Defendant Mario Sattah, M.D.
 9
     SA2011302076
10   14549526.docx

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          3
     Stipulated Request for 60-Day Extension re Rebuttal Expert Witness (2:11-cv-0414 MCE-KJN)
 1                                                     ORDER

 2              Based on the parties’ stipulation and good cause appearing, the request to extend the

 3   deadline to disclose rebuttal experts by sixty days is GRANTED.

 4              Defendants shall disclose their rebuttal expert(s) to Plaintiffs’ damages expert, Daniel

 5   Vasquez, by no later than May 29, 2020.

 6              The Joint Statement on whether leave to file any motion will be sought concerning the

 7   damages experts is now due by June 9, 2020.

 8   Dated: March 30, 2020

 9

10

11
     stag.414
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                           4
     Stipulated Request for 60-Day Extension re Rebuttal Expert Witness (2:11-cv-0414 MCE-KJN)
